Citation Nr: 0029258	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  94-07 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
degenerative joint disease of the left knee with limitation 
of motion.

2.  Entitlement to a rating in excess of 20 percent for 
instability of the left knee. 



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1969 and from May 1975 to June 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1993 rating decision of the Philadelphia, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection and a 
10 percent rating for degenerative joint disease of the left 
knee, effective from July 1, 1992.  In July 1994 the veteran 
testified at a hearing at the RO.  By rating action in 
September 1994, the RO granted a 20 percent rating for 
degenerative joint disease of the left knee, effective from 
July 1, 1992.  

In April 1996, a hearing was held at the Philadelphia, 
Pennsylvania RO, before C.W. Symanski, who is the member of 
the Board rendering the final determination in this claim and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991 & Supp. 1999).  
In July 1996, the Board remanded this matter to the RO for 
further evidentiary development.  By July 1998 rating action, 
the RO granted a 30 percent rating for degenerative joint 
disease of the left knee, effective from July 1, 1992, and 
granted a separate 20 percent rating for instability of the 
left knee, effective from July 1, 1992.  The veteran 
continued his appeal.  In May 1999, this matter came before 
the Board again for appellate consideration, and was remanded 
to the RO for further evidentiary development.  As the 
requested evidentiary development has been accomplished, the 
Board will proceed to review the record herein.

The Board also notes that in a recent case, Fenderson v. 
West, 12 Vet. App. 119 (1999), the U.S. Court of Appeals for 
Veterans Claims (Court) addressed the issue of "staged" 
ratings and distinguished between a veteran's dissatisfaction 
with an initial rating assigned following a grant of service 
connection--which describes the present case with regard to 
the issues on appeal--and a claim for an increased rating of 
a service connected disability.  Accordingly, the issues for 
appellate consideration are reflected on the first page of 
this decision in accordance with Fenderson.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Since July 1992, the veteran's service-connected 
degenerative joint disease of the left knee has been 
manifested by complaints of left knee pain, weakness, limited 
motion and fatigability; functionally, extension has been 
limited to not more than 20 degrees. 

3.  Since July 1992, the veteran's service-connected left 
knee disability was not more than moderately impaired by 
reason of recurrent subluxation or instability.  


CONCLUSIONS OF LAW

1.  The veteran's degenerative joint disease of the left knee 
was not more than 30 percent disabling according to the 
applicable schedular criteria at any time since July 1992.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 1999); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010, 5260, 5261 (1999).

2.  The veteran's instability of the left knee was not more 
than 20 percent disabling according to the applicable 
schedular criteria at any time since July 1992.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show that in April 1976 the veteran 
was seen for left knee instability.  It was noted that he had 
injured his knee in March, but examination was impossible 
secondary to effusion.  He also reported that in May 1975 his 
left knee gave away while he was jumping across a ditch.  In 
May 1976, the veteran underwent left knee surgery, which 
resulted in a septic infection of the left knee.  Subsequent 
service medical records show that he had severe septic 
arthritis of the left knee.  On his retirement examination in 
1992 it was also noted that he had degenerative joint disease 
of the left knee.

On VA examination in August 1992, the veteran reported having 
chronic knee discomfort which was aggravated by effort, and 
knee pain at rest.  His history was significant for surgery 
of the left knee in 1976 when the knee became septic and he 
developed aseptic arthritis.  Objective examination showed no 
evidence of swelling, and the left knee was found to be 
markedly deformed post-surgery.  The veteran was able to flex 
the left knee up to about 120 degrees, and extend to 0 
degrees.  The lateral, collateral, and cruciate ligaments 
were intact.  He was able to walk without much problem, and 
he was unable to squat due to pain.  The diagnosis was 
degenerative joint disease of the left knee, status post 
surgical internal derangement repair and septic arthritis.  
The VA examiner indicated that at that time, the veteran had 
good functional recovery, the muscle had good strength, and 
he was not a candidate for a total knee replacement.  An x-
ray report provided an impression of status post surgery on 
the left knee, with degenerative changes more prominent on 
the left side.  

By rating action in June 1993, the RO granted service 
connection for degenerative joint disease of the left knee, 
and assigned a 10 percent rating, pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010 and 5257, and effective from 
July 1, 1992.  

A VA treatment record dated in February 1994 showed that the 
veteran reported that his left knee was "going out" and 
"locking".  He claimed he needed a new brace, and reported 
he noticed some swelling at times.  He reported having some 
discomfort with cold weather.  The diagnostic impressions 
were degenerative changes of the knees, post surgery, two 
times on the left knee.  A March 1994 treatment record shows 
that a prosthetic order was placed for a "contender brace" 
for the left knee.  

On VA examination in March 1994 the veteran reported that his 
left knee locked up and grated on range of motion, and that 
rough ground and ascending stairs aggravated his condition.  
He reported he wore a brace because of his unstable left 
knee.  Examination of the left knee showed a deformity of the 
upper tibia at the medial aspect.  Heel and toe walking was 
normal.  Flexion and extension of the left knee was from 0 to 
90 degrees.  There was moderate lateral and 
anterior/posterior laxity of the left knee.  There was 
tenderness over the femoral and tibial joint line on the left 
and there was pain throughout range of motion of the left 
knee.  It was noted that there was no painless range of 
motion of the left knee.  An x-ray of the left knee showed 
post-traumatic changes of the left knee with narrowing of the 
medial knee joint space and calcified medial collateral 
ligament.  The diagnosis was residuals of trauma, left knee, 
with narrowing of the medial knee joint space and calcified 
medial collateral ligament.

In July 1994 the veteran testified at a hearing at the RO 
that he worked as the Director of Veterans Affairs for the 
County of Franklin.  He testified that he never knew when the 
left knee was going to completely blow out.  He reported that 
his knee collapsed on him on the average of about two to 
three times a week.  He wore a Don-Joy brace that the Army 
issued to him in the 1980s to keep his knee stable, and 
reported that his current physician had given him another 
brace that was more beneficial.  He was scheduled to see an 
orthopedic surgeon to discuss a total knee replacement, but 
claimed that the problem was that the septic condition he had 
before could still be in the joint.  He reported that his 
left knee was problematic on a daily basis.  He testified 
that he had subluxation in the left knee, and that several 
times he was going down stairs, and his knee collapsed and he 
fell down two or three steps to the bottom of the stairs.  He 
wore the knee brace almost daily, and claimed that if he did 
not wear the brace he took the chance of the knee going out.  
He claimed that his left knee disability limited his ability 
to go out dancing and to do other activities with his wife.  
He reported having a pronounced gait.  He testified that in 
his current job he traveled a lot, including an outreach 
program and transporting veterans to appointments, and that 
his left knee disability affected his job.  He claimed that 
on prolonged driving he had a tingling feeling and would have 
to pull over and loosen the straps on the knee brace.  He had 
lost no time from work because of his knee problems.  He 
claimed that he might not be able to get a total knee joint 
replacement due to the septic infection in 1976, and that the 
knee would have to be fused.  

At the hearing in July 1994, the veteran submitted a 
statement in which he discussed the issues and facts of his 
case.  The veteran, in part, claimed that he had severe and 
recurrent functional impairment of the left knee because of 
chronic instability, and that there were limitations to the 
normal function of his daily life due to the knee locking in 
place or collapsing.  

By rating action in September 1994, the RO granted a 20 
percent rating for the veteran's degenerative joint disease 
of the left knee, pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Codes 5010 and 5257, and effective from July 1, 1992.

Received by the RO in October 1994 was an evaluation of the 
veteran's left knee conducted by the VA Orthopedic Clinic in 
August 1994.  The veteran reported that he had giving out and 
locking of the left knee that happened two to three times 
each month.  He reported that his knee bothered him mainly 
going up and down stairs and on slippery pavement.  He had 
very little swelling or nocturnal pain.  Examination of the 
left knee showed that he had a little laxity, and a posterior 
drawer sign.  His collateral ligaments were intact, and there 
was a varus deformity noted.  There was crepitus on range of 
motion.  X-rays showed a staple in the medial aspect which 
appeared to be a medial collateral ligament repair, and there 
was advanced degenerative joint disease of the medial joint 
space and the patellofemoral joint.  The impressions were 
status post medial collateral ligament repair, 1975, with 
probable medial meniscectomy, degenerative joint disease, 
posterior cruciate ligament insufficiency, left knee, and 
history of postoperative infection.  It was noted that the 
veteran was getting along fine with a brace supplied by the 
Prosthetic Division.  Acetaminophen relieved his discomfort.  
It was noted that in the future the veteran may need a more 
aggressive operative procedure like a total knee replacement, 
but his history of infection in the past made him a high 
risk.  

On a VA outpatient reevaluation of the left conducted in 
October 1994, the veteran presented with ambulatory 
dysfunction secondary to internal derangement of the left 
knee with osteoarthritis.  X-rays of the left knee showed a 
calcified medial collateral ligament versus an old calcified 
hematoma.  Objective examination showed that the veteran was 
ambulatory with good stability with his orthosis, which fit 
well.  On taking the orthosis off, there were no pressure 
areas over the knee, and there was obvious arthritic changes 
of the knee with a widened mortise compatible with 
osteoarthritis.  

On VA examination in November 1995 the veteran reported 
having pain and stiffness in the left knee, especially in the 
morning, when he had to massage Capsaicin cream in to get his 
knee limbered up, which took about 45 minutes.  He wore a 
brace on his left knee, and sometimes used a cane to aid in 
ambulation. Examination of the left knee showed he had a 
moderate limp favoring his left lower extremity and wore a 
brace on his left knee.  Heel-toe walking was done with 
difficulty due to the problem with his left knee.  There was 
moderate deformity of the left knee anteriorly.  It was noted 
that he had painless range of motion of the left knee, from 0 
to 115 degrees.  There was no anterior, posterior, or lateral 
laxity of the knees.  Circumference of the midthigh on the 
right was 221/2" and 211/2" inches on the left.  Circumference 
of the right thigh was 161/2" and on the left was 16".  An x-
ray of the left knee showed that there were degenerative 
changes in the left knee manifested by narrowing of the joint 
space in the medial aspect and osteophyte formation at the 
joint margins of the femur and tibia.  There were also 
osteophytes of the patella.  There was a metallic staple 
noted in the region of the medial femoral condyle, and 
otherwise the soft tissue was within limits of normal.  The 
diagnosis was residuals of trauma to the left knee to include 
surgical changes and degenerative arthritis of the left knee.  

A private treatment record from Orthopaedic Associates dated 
in January 1996, showed that the veteran complained of left 
knee pain after falling eight days prior.  Examination showed 
that he had 2 degrees of extension lag, and the examiner was 
able to flex the veteran to 110-120 degrees.  There was no 
significant pain on range of motion.  He had 1+ medial 
laxity, and no lateral laxity.  An x-ray of the left knee 
revealed degenerative joint disease of the medial 
compartment, with old changes.  It was noted that he probably 
strained his knee, and it was suggested that he maintain a 
low activity profile.  He was to wear a knee brace while 
outside on rough terrain.  In February 1996 it was noted that 
the veteran was not complaining of any severe pain, and his 
knee had no swelling.  No effusion was noted, and his knee 
had full range of motion.  

In April 1996, the veteran testified at a hearing at the 
Philadelphia, Pennsylvania RO, before the undersigned Member 
of the Board.  The veteran's representative essentially 
contended that any movement of the veteran's knee that was 
recorded on prior VA examinations had been done with medial 
assistance.  The veteran testified that he had constant pain 
in his left knee, both night and day.  He took four caplets 
of extra strength Tylenol, 500 mg each, four times per day.  
He testified that he was advised during service and by the VA 
that he needed to have a total knee replacement.  He 
indicated that without his knee brace, he had no stability in 
the left knee.  He used a cane before, but feared dependency 
on the cane.  He reported that the knee brace gave him 
mobility.  He had a wide-based gait because he could not put 
full weight on his left knee without it going out on him, and 
so he transferred the weight to his right leg.  He reported 
that the gait problem caused him to have sciatica and pain in 
both legs.  

In April 1996 the veteran also testified that his active 
range of motion was considerably less than the passive range 
of motion noted on VA examinations.  He claimed he did not 
have full extension and could not straighten the knee out 
without pain or having someone do it for him.  He also 
claimed he did not have full flexion, and indicated that 
although he would be able to squat, it would be very painful.  
He wore a knee brace constantly, and did not walk without the 
brace on, since approximately 1993 or 1994.  He reported that 
there were occasions when he was wearing the brace and his 
knee gave away, and afterwards he had swelling for days.  He 
reported having swelling in the knee on average once a week, 
and that he would get rid of it by taking the brace off at 
night and putting cold packs or a heating pad on it.  He 
reported that he was able to walk a half mile, and that after 
that his knee became so painful that he would not be able to 
continue.  He claimed he had weakness in the muscles of the 
left leg that had developed over the years.  He testified 
that his left knee affected his job because he could not sit 
for long periods of time.  He also claimed that if he drove 
for more than 25 to 30 minutes he would have to pull over and 
walk around because he felt numbness down the back of his 
leg, and would have sciatic pain the rest of the night.  He 
testified that when he woke up in the morning he would 
massage his left leg before he got up.  

A VA treatment record dated in April 1996 showed that the 
veteran was seen for follow-up for his recurrent internal 
derangement of the left knee.  He had slipped on the ice in 
January 1996 and his knee went out, and for three to four 
weeks his knee was swollen.  He was advised to stay off his 
feet, and it was noted that his knee was getting back to 
where it had been.  Palpation of the left knee showed point 
tenderness in the medial aspect of the knee joint.  No 
effusion was noted, and range of motion was from 5 degrees of 
extension to 60 degrees of flexion.  The assessment was knee 
disability with additional injury.  In July 1996 he was seen 
for follow-up, and he reported that his left leg and knee 
felt lousy.  He claimed that hot packs made the knee 
tolerable, and that Tylenol numbed the pain.  Examination 
showed point tenderness of the left knee, and putting strain 
on the ligaments suggested a slight relaxation of the 
posterior cruciate ligament.  Range of motion was from full 
to 90 degrees of flexion.  His prescriptions for Carsaicin 
and Acetaminophen were renewed.  

In July 1996, the Board remanded this matter to the RO for 
further evidentiary development.  

On VA examination in September 1996, the veteran reported 
that his left knee was stiff and painful, especially in the 
morning, and that it limbered up in about 5 minutes.  He 
reported that cold, damp weather aggravated his condition.  
Examination showed that he ambulated with a mild limp, 
favoring his left lower extremity.  It was noted that he did 
not use a prosthetic device to aid in ambulation.  Heel-toe 
walking was performed with difficulty.  Examination of the 
left knee showed a moderate bony deformity in the medial 
aspect of the left knee.  It was tender medially and 
laterally on the femoral and tibial joint lines bilaterally, 
more on the left.  He had painless range of motion of the 
knee joints, and range of motion was from 0 to 30 degrees.  
There was no anterior, posterior, or lateral laxity of the 
knee joint.  The diagnosis was residuals of trauma, left knee 
joint, to include surgical residuals with degenerative 
arthritis of the left knee with Pellegrini-Stieda 
calcification of the left knee.  

On VA examination in February 1998, the veteran reported that 
beginning in 1985 he had an onset of increasing pain in the 
left knee, which inhibited his daily activities.  He reported 
that the pain had been slowly progressive in nature to the 
point where he had difficulty walking at all without pain.  
He had diminished range of motion in the knee, particularly 
when the effects of pain were considered.  He was able to 
work in a sedentary position.  Physical examination showed 
that he ambulated with an antalgic gait on the left, and he 
was also relatively stiff-legged on the left when he 
ambulated.  On bench testing, he had a relatively painless 
range of motion from 20 degrees of flexion to 70 degrees of 
flexion, and from 0 degrees to 20 degrees he had marked and 
exquisite knee pain, and from 70 degrees to 100 degrees he 
had even more severe knee pain.  It was noted that although 
range of motion from 20 to 70 degrees was relatively 
painless, it was not totally without discomfort.  He had 2+ 
laxity to varus stressing in the knee.  Lachman's test was 
negative, and he was stable to valgus stress.  He had a 
negative posterior drawer, and was unable to adequately 
perform a McMurray's test secondary to knee pain.  Motor 
strength was graded 5/5 throughout, and sensory examination 
was intact.  The VA examiner noted that clinically, the 
veteran had marked osteophyte formation and deformity about 
the proximal tibia.  He had significant crepitus at the 
patellofemoral, as well as the tibiofemoral articulations, 
during range of motion.  He had exquisite pain at the 
terminal extent of extension and flexion about the knee.  It 
was noted that there was no way he could do a job requiring 
any significant standing, walking, or lifting, and that he 
was in an occupation well suited for his current condition.  
The findings on an x-ray of the left knee were noted to be 
consistent with a diagnosis of post-traumatic arthritis.  

On VA examination in April 1998 the veteran reported having 
increased left knee pain which inhibited his daily activities 
and had slowly progressed over the past 12 to 13 years.  He 
had difficulty walking and limitation in range of motion 
secondary to pain.  Examination showed that he walked with an 
antalgic gait that was relatively stiff-legged.  He had a 
mild degree of pain with range of motion from 20 to 70 
degrees.  He had exquisite pain from full extension to 20 
degrees of flexion, and even more severe pain with flexion 
beyond 70 degrees.  Maximum range of motion was 0 to 100 
degrees.  He had severe pain which was noted to effectively 
eliminate range of motion from 0 to 20 degrees, and from 70 
to 100 degrees, which rendered a functional range of motion 
from 20 degrees to 70 degrees.  He had 2+ instability on 
varus stress, and he had a negative Lachman, although this 
was noted to be somewhat equivocal secondary to pain.  An x-
ray of the left knee showed that the veteran had severe stage 
IV osteoarthritis secondary to his injury and subsequent 
infection in the patellofemoral joint as well as the tibial-
femoral joints of both compartments.  The assessment was that 
the veteran had severe post-traumatic osteoarthritis of the 
left knee.  It was noted that the veteran's examination had 
not significantly changed since February 1998.  The VA 
examiner opined that the veteran was unable to do any sort of 
work which required prolonged standing, walking, or lifting, 
and that he was presently in a sedentary position which was 
well suited to him.  The VA examiner also noted that in the 
future, the veteran would require a total knee replacement 
for pain control, and at that time he should be evaluated for 
the possibility of residual infection in the knee.  

By July 1998 rating action, the RO granted a 30 percent 
rating for degenerative joint disease of the left knee, 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5261, 
effective from July 1, 1992, and granted a separate 20 
percent rating for instability of the left knee, pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5257 and the July 1997 VA 
General Counsel Opinion, VAOPGCPREC 23-97, and effective from 
July 1, 1992.  

In May 1999, this matter came before the Board again, and was 
remanded to the RO for further development, pursuant to 
Stegall v. West, 11Vet. App. 268 (1998).  

In a letter dated in August 1999, the RO requested that the 
veteran provide the names and addresses of any doctor or 
hospital which may have treated him for his left knee 
disability since 1996.  

In a letter dated in August 1999, the veteran reported that 
he had not been treated for his service-connected left knee 
condition since the Spring of 1995.  He indicated that during 
1996 he contacted the VA Medical Center (VAMC) Orthopedic 
Clinic and found that he was a "high risk candidate" for 
total knee replacement surgery.  He claimed that he was 
advised to learn to live with the condition and the pain, was 
discharged from the clinic, and was expected to keep using 
the metal brace for stability and to continue using the 
ointment and Tylenol.  He reported that to date, he continued 
the daily regimen of using a brace, applying a generic form 
of Zostix, and ingesting a minimum of 1500 mg of 
Acetaminophen.  

VA outpatient treatment records show that the veteran was 
seen in September 1999, and it was noted that he was mainly 
there for a new knee brace because of his left knee problems.  
It was noted that he had degenerative joint disease of the 
left knee.  In October 1999, he reported occasional "giving 
out" of the left knee.  He was not involved in competitive 
sports, but did walk 1.5 miles per day.  Examination of the 
left knee showed some mild joint laxity, medially and 
laterally, a negative drawer sign, no edema, and 4/5 
strength.  His old brace was worn, and he was fitted for a 
Don-joy orthosis.  He was to return to the clinic for a 
replacement when needed.

On VA examination in October 1999, the veteran reported that 
since his discharge from service in 1992, he had intermittent 
knee pain and was treated with physical therapy and non-
steroidal anti-inflammatory drugs.  He reported that over the 
years, his left knee pain was gradually getting worse.  He 
wore a knee brace, since 1991, to stabilize his knee and 
decrease knee pain.  He had difficulty doing daily activities 
due to knee pain.  He reported that the pain was constant, 
like a toothache, and increased with distance ambulation and 
prolonged standing.  He claimed he could only walk less than 
1/2 mile a day with his knee brace.  He reported limitation of 
range of motion secondary to pain, and felt unstable in his 
knee.  He had knee locking on occasion, secondary to pain. 

Examination showed that he walked with an antalgic gait on 
the left, wearing a knee brace.  There was stiffness in the 
left knee on ambulation and incoordination, but no apparent 
fatigue with ambulation.  There was mild hypertrophic bony 
deformity on the median aspect of the left knee.  There was 
painless active range of motion of the left knee, from -5 
degrees on full extension to 75 degrees on flexion.  It was 
noted that the veteran moved his left knee slowly because of 
knee pain, and range of motion above active range could go up 
to 0 degrees on full extension, and up to 95 degrees on 
flexion, with a complaint of knee pain.  There was tenderness 
on palpation of the medial joint line, and there was a 
negative anterior drawer sign.  There was instability of the 
mediocollateral ligament on valgus/varus stress test.  
Patellar compression was positive, and McMurray's test was 
found to be unreliable due to knee pain.  An x-ray of the 
left knee showed moderate degenerative arthritic changes of 
the femorotibial and femoropatellar articulation, and 
metallic staple was seen along the medial left femur.  A 
small, right suprapatellar joint effusion was noted.  The VA 
examiner noted that functionally, the veteran walked with an 
antalgic gait on the left side with a Don-Joy knee brace, and 
there was no apparent weakness on short-distance ambulation.  
For long distances, it was noted that the veteran may exhibit 
weakness in the left quadriceps, secondary to pain, and would 
require rest.  The impressions were traumatic, moderate 
degenerative osteoarthritis of the femorotibial and 
femoropatellar articulation of the left knee, and residual 
ligamental reconstruction surgery of the left knee, following 
injury.

In a VA examination addendum dated in January 2000, range of 
motion of the left knee was reported to be -5 degrees on full 
extension to 0 degrees, and flexion was 5 to 75 degrees, 
which the VA examiner noted to be normal active range of 
motion for the veteran.  It was also noted that there was 
mediolateral instability of the left knee on valgus/varus 
stress testing, which was mild.  There was no apparent 
weakness on short distance ambulation, and no additional loss 
of active range of motion.  There was incoordination due to 
an antalgic gait, but no weakness of movement or fatigability 
on short-distance ambulation.  Ambulation above 50 feet 
showed apparent weakness of the left leg, with increased 
limping secondary to pain, but no further loss of range of 
motion.  

On another VA examination addendum in February 2000, it was 
noted that the veteran's active range of motion of the left 
knee was to -5 degrees on full extension and flexion was from 
5 to 75 degrees.  The VA examiner noted that this range of 
motion was active range of motion of the veteran's left knee.  
The VA examiner also noted that range of motion of a normal 
knee would be full extension to 0 degrees and flexion from 0 
to 135 degrees.

Analysis

The Board is satisfied that all relevant facts have been 
properly developed, and that no further development is 
required to comply with the duty to assist the veteran as 
mandated by 38 U.S.C.A. § 5107(a).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Regulations require, in 
evaluating a given disability, that disability be viewed in 
relation to its whole recorded history.  38 C.F.R. §§ 4.1, 
4.2, 4.41.  38 C.F.R. §§ 4.1 and 4.2 require that each 
disability be viewed in relation to its entire recorded 
history, that there be emphasis upon the limitation of 
activity imposed by the disabling condition, and that each 
disability be considered from the point of view of the 
veteran working or seeking work.  Not all disabilities will 
show all the findings specified in the rating criteria, but 
coordination of the rating with functional impairment is 
required. 38 C.F.R. § 4.21. 

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath, 
supra.  As indicated above, the Court recently noted a 
distinction between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection, and a claim for an increased rating of a service-
connected condition.  The Court held that the rule, 
pertaining to claims for an increased rating, from Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994) ("Where entitlement to 
compensation has already been established and an increase in 
disability rating is at issue, the present level of 
disability is of primary importance.") is not applicable to 
the assignment of an initial rating for a disability, 
following an initial award of service connection.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found--a practice known as "staged ratings".  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

In evaluating the veteran's request for increased ratings, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in the VA's Schedule for Rating Disabilities.  An evaluation 
of the level of disability present must include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59.  Furthermore, the Court has held 
that the VA must consider the applicability of regulations 
relating to pain.  Quarles v. Derwinski, 3 Vet. App. 129, 139 
(1992); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1993); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 167 (1991).  The 
"functional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 
(a)	Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.). 
(b)	More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 
(c)	Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 
(d)	Excess fatigability. 
(e)	Incoordination, impaired ability to execute skilled 
movements smoothly. 
(f)	Pain on movement, swelling, deformity or atrophy of 
disuse.
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  The Board also notes that in 
evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath.  
Schafrath, supra. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that codes that provide a rating solely on the basis of loss 
of range of motion must consider 38 C.F.R. §§ 4.40 and 4.45 
(regulations pertaining to functional loss of the joints due 
to pain, etc.). Therefore, to the extent possible, the degree 
of additional range of motion loss due to pain, weakened 
movement, excess fatigability, or incoordination should be 
noted. Additionally, it is the intent of the rating schedule 
to recognize actually painful joints due to healed injury as 
entitled to at least the minimum compensable rating for the 
joint. 38 C.F.R. § 4.59.

A 30 percent rating has been assigned for the portion of the 
veteran's service-connected left knee disability manifested 
by degenerative joint disease, pursuant to Diagnostic Code 
5261.  Arthritis, due to trauma, and substantiated by x-rays 
findings is rated as degenerative arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.  Degenerative arthritis is 
rated based on limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  The appropriate 
diagnostic codes in this case are Diagnostic Codes 5260 and 
5261.  Diagnostic Code 5260, however, provides for a maximum 
schedular rating of 30 percent when there is flexion of the 
leg limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  Accordingly, Diagnostic Code 5260 would not be 
beneficial to the veteran as it does not provide for a rating 
higher than the 30 percent rating in effect.  Diagnostic Code 
5261 provides that extension limited to 20 degrees warrants a 
30 percent rating, extension limited to 30 degrees warrants a 
40 percent rating, and extension limited to 45 degrees 
warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261.  Full range of motion of the knee is from 0 
degrees to 140 degrees in flexion and extension.  38 C.F.R. 
§ 4.71, Plate II.  

For the portion of the veteran's service-connected left knee 
disability manifested by instability, a 20 percent rating has 
been assigned pursuant to Diagnostic Code 5257, which 
provides that knee impairment manifested by moderate 
recurrent subluxation or lateral instability warrants a 20 
percent rating.  A 30 percent rating requires severe 
recurrent subluxation or lateral instability.  38 C.F.R. § 
4.71a, Diagnostic Code 5257.

In a July 1997 opinion, the VA General Counsel concluded that 
a claimant who had arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257, and 
that evaluation of knee dysfunction under both of these codes 
would not amount to pyramiding under 38 C.F.R. § 4.14.  
However, it was noted that a separate rating must be based on 
additional disability.  Where a knee disorder is already 
rated under Diagnostic Code 5257, the veteran must also 
exhibit limitation of motion under Diagnostic Codes 5260 or 
5261 in order to obtain the separate rating for arthritis.  
VAOPGCPREC 23-97, July 1, 1997.  In an August 1998 opinion, 
the VA General Counsel concluded that for a knee disability 
rated under Diagnostic Code 5257, a separate rating for 
arthritis may, notwithstanding the July 1997 opinion, also be 
based on x-rays findings and on painful motion pursuant to 
38 C.F.R. § 4.59.  VAOPGCPREC 9-98, August 14, 1998.  The 
Board notes that the veteran's service-connected left knee 
disability has been assigned separate ratings, as 
contemplated by the aforementioned VA General Counsel 
opinions.  

Entitlement to a rating in excess of 30 percent 
for degenerative joint disease of the left knee

As noted above, a 30 percent rating was assigned, pursuant to 
Diagnostic Code 5261, for the veteran's left knee 
degenerative joint disease with limitation of extension.  A 
rating in excess of 30 percent for this portion of his 
service-connected left knee disability would require a 
showing that extension of the left knee is limited to 30 
degrees, or that the functional impairment of the left knee 
is comparable to extension limited to 30 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.  

Based on the objective medical evidence of record, the Board 
concludes that a rating in excess of 30 percent for this 
portion of the veteran's service-connected left knee 
disability is not warranted.  The medical evidence of record 
reflects that the veteran's left knee range of motion has 
progressively worsened, and that he has consistently 
complained of left knee pain and stiffness, and his gait has 
been impaired due to his service-connected left knee 
disability.  On the various examinations provided throughout 
the years since 1992, no findings of limitation of extension 
beyond 20 degrees has ever been reported.  To the contrary, 
on most occasions extension was either full or to 5 degrees.  
In fact, only on VA examination in April 1998 did the 
examiner report extension from 20 degrees and in arriving at 
this assessment, the examiner specifically noted that this 
was the functional range of motion with consideration given 
to pain.  Actual range of motion was from 0 to 100 degrees.  
The VA examiner opined that the veteran was unable to do any 
work which required prolonged standing, walking, or lifting, 
and found that his current sedentary position suited him 
well.  It was also noted that in the future he would require 
a total knee replacement for pain control.  On VA examination 
in October 1999 it was noted that he had stiffness in the 
left knee on ambulation and incoordination, but no fatigue 
with ambulation.  He was reported to have painless active 
range of motion from -5 degrees on extension and 75 degrees 
on flexion.  The VA examiner noted that functionally, the 
veteran walked with an antalgic gait on the left side with a 
knee brace, and there was no apparent weakness on short-
distance ambulation.  The impressions included traumatic, 
moderate degenerative osteoarthritis of the femorotibial and 
femoropatellar articulation of the left knee.  In VA 
examination addenda, range of motion of the left knee was 
reported to be -5 degrees on full extension and flexion was 
to 75 degrees.  Range of motion of a normal knee was reported 
as 0 to 135 degrees.  There was no weakness on short distance 
ambulation, and no additional loss of active range of motion.  
There was incoordination due to an antalgic gait, but no 
fatigability on short-distance ambulation.  Ambulation above 
50 feet showed weakness of the left leg, with increased 
limping secondary to pain, but no further loss of range of 
motion.  

The objective medical evidence shows that the portion of the 
veteran's left knee disability encompassing degenerative 
joint disease is primarily manifested by complaints of 
chronic pain, limitation of motion, incoordination due to an 
antalgic gait, and weakness in the left leg due to long-
distance ambulation, but no further loss of range of motion.  
The objective findings do not show that the veteran's left 
knee extension is limited to more than 20 degrees even when 
loss of knee function due to the cited complaints is factored 
into the equation.  Thus a higher rating on that basis is not 
warranted.  The Board therefore finds that the veteran's 
history of left knee degenerative joint disease, limitation 
of motion, and complaints of pain, even with consideration of 
DeLuca, 38 C.F.R. § 4.40 and 4.45, warrant no more than the 
30 percent rating currently assigned.  The Board also notes 
that there has been no evidence presented suggesting that 
there is ankylosis of the left knee which might warrant a 
higher rating under 38 C.F.R. § 4.71a, Diagnostic Code 5256 
(1999).

In arriving at this conclusion, the Board has considered the 
propriety of "staged ratings" as mandated by the Court in 
the case of Fenderson, supra, but finds that at no time since 
July 1992 was this portion of the service-connected left knee 
disability more than 30 percent disabling.  As the 
preponderance of the evidence is against the veteran's claim 
for a rating in excess of 30 percent for the portion of his 
left knee disability manifested by degenerative joint disease 
and limitation of motion, the doctrine of affording the 
veteran the benefit of the doubt is not for application.

Entitlement to a rating in excess of 20 percent 
for instability of the left knee

The veteran's service-connected left knee disability also 
encompasses a history of chronic instability, for which a 20 
percent rating has been assigned pursuant to Diagnostic Code 
5257.  A higher rating would require a showing of severe 
recurrent subluxation or lateral instability.  38 C.F.R. § 
4.71a, Diagnostic Code 5257.  The record reflects that the 
veteran has consistently complained of left knee instability 
and of the knee "giving out", and he has worn a left knee 
brace on a daily basis since the early 1990s.  Several 
objective examinations have confirmed the presence of left 
knee instability, although on VA examinations in 1995 and 
1996 no laxity of the left knee joint was noted.  However, on 
VA examination in February 1998 it was noted that he had 2+ 
laxity to varus stressing in the knee.  On VA examination in 
April 1998 he had 2+ instability on varus stress.  A VA 
treatment record dated in October 1999 showed that the 
veteran complained of occasional "giving out" of the left 
knee, and examination of the left knee showed some mild joint 
laxity, medially and laterally.  On VA examination in October 
1999 there was instability of the mediocollateral ligament on 
valgus/varus stress test.  On a VA examination addendum in 
January 2000, it was noted that there was mediolateral 
instability of the left knee on valgus/varus stress testing, 
which was mild.  It is important to note that at no time 
since July 1992 has any examiner ever characterized the 
instability as being severe.

Accordingly, based on the veteran's subjective complaints, 
the objective findings and the examiner's opinion, the Board 
concludes that no more than the currently assigned 20 percent 
rating for moderate recurrent subluxation or lateral 
instability is warranted pursuant to Diagnostic Code 5257.  
In arriving at this conclusion the Board has considered the 
propriety of "staged ratings" as mandated by the Court in 
the case of Fenderson, supra, but finds that at no time since 
July 1992 was this portion of the service-connected left knee 
disability more than 20 percent disabling.  As the 
preponderance of the evidence is against the veteran's claim 
for a rating in excess of 20 percent for the portion of his 
left knee disability manifested by instability, there is no 
doubt which may be resolved in favor the veteran. 


ORDER

Entitlement to a rating in excess of 30 percent for 
degenerative joint disease of the left knee with limitation 
of motion is denied.

Entitlement to a rating in excess of 20 percent for 
instability of the left knee is denied.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

 

